Citation Nr: 0116655	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to June 
1972.

In a rating decision dated in June 1993, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was notified of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  Following the receipt of additional 
evidence, the RO again denied service connection for PTSD in 
a December 1993 rating action.  The veteran was informed of 
this decision and of his right to appeal in a letter dated 
later in December 1993, but a timely appeal was not filed.  
In October 1997, the veteran submitted additional evidence 
seeking to reopen his claim for service connection for PTSD.  

This appeal is taken from the ensuing rating action dated in 
June 1998, wherein the RO concluded that the additional 
evidence submitted by the veteran was new and material, and 
reopened his claim for service connection for PTSD.  However, 
his claim remained denied, as the RO held that the evidence 
was inadequate to verify that a stressor had occurred.  In 
September 1998, the veteran submitted a statement concerning 
his in-service stressors, and the Board of Veterans' Appeals 
(Board) construes this as a notice of disagreement with the 
June 1998 determination.  Following the receipt of additional 
information, the RO, by rating decisions dated in October 
1998 and January 1999, continued to deny the veteran's claim 
for service connection for PTSD.  A statement of the case was 
issued on February 28, 2000, and the veteran's substantive 
appeal was received on April 26, 2000.  

The Board notes that the issue of service connection for a 
left ankle disability was addressed in the statement of the 
case dated in February 2000.  In light of the fact that the 
RO granted service connection for a left ankle disability in 
a rating decision dated in September 2000, this matter has 
been resolved in the veteran's favor, and this decision will 
be limited to the issue noted on the preceding page.



FINDINGS OF FACT

1.  An unappealed December 1993 rating decision denied the 
veteran's reopened claim for service connection for PTSD.  

2.  The evidence submitted subsequent to the December 1993 RO 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and is also material 
because it bears directly and substantially on the issue on 
appeal, and must be considered in order to fairly decide the 
merits of the claim for PTSD.


CONCLUSION OF LAW

The evidence received since the unappealed December 1993 
rating decision that denied entitlement to service connection 
for PTSD, which is final, is new and material, and the claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for PTSD in 
December 1993.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the United States Court 
of Appeals for Veterans Claims (Court) cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence, which was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim. Id.

Factual background

The service medical records disclose that the veteran was 
seen in December 1970 and stated that he wanted to get out of 
the combat zone.  In January 1972, a chronic nervous 
condition was noted.  It was indicated that the veteran felt 
anxious, hostile, and frustrated, and that he let his 
emotions bottle up inside.  The impression was anxiety 
reaction.  On a report of medical history completed in 
conjunction with the separation examination in April 1972, 
the veteran denied frequent trouble sleeping, depression, 
excessive worry, loss of memory or nervous trouble of any 
sort.  A psychiatric evaluation on the separation examination 
in April 1972 was normal.  A mental status evaluation on the 
same day as the separation examination shows that the 
veteran's behavior was normal and he was fully alert and 
fully oriented.  His mood was level and his thinking was 
clear.  His thought content was normal and his memory was 
good.  It was stated that no significant mental illness was 
noted.  

Military service personnel records show that the veteran was 
in Vietnam from November 1970 to November 1971.  His 
principal duty during that time was equipment storage 
specialist.  He was assigned to the 32nd Medical Depot until 
he was transferred to the 6th Convalescent Center in July 
1971.  Upon his return to the United States, he was assigned 
to the 602nd Maintenance Company at Fort Hood, Texas.  

The personnel records also reflect disciplinary actions taken 
against the veteran during his duty in Vietnam for willfully 
disobeying an order, and failure to report to his appointed 
place of duty, and subsequent to his Vietnam service for 
periods of being AWOL in March 1972.  

The veteran's discharge certificate reveals that among the 
medals he received were the Vietnam Service Medal and the 
Vietnam Campaign Medal.  

Of record is a VA Agent Orange examination conducted in 1986.  
By history, it was noted that the veteran was moderately 
tense and high strung.  It was noted that he had never been 
treated for these symptoms.  

VA outpatient treatment records have been associated with the 
claims folder.  In August 1992, the veteran reported that he 
was anxious.  Later that month, he was seen in the mental 
hygiene clinic for an evaluation for PTSD.  He stated that he 
was frightened the entire time he was in Vietnam.  He related 
that on the day he arrived in Vietnam, incoming mortars hit 
his base.  He indicated that there was firing around him 
daily.  He stated that he saw a psychiatrist for stress while 
in Vietnam.  He noted that while at Ft. Hood, some soldiers 
came into his barracks and "torched a black GI."  He 
maintained that he was scared and that he and another solider 
took off and went AWOL for three days.  He reported that he 
was jailed in a tiny room for 30 days upon his return.  He 
stated this was very traumatic.  Currently his symptoms 
included panic, isolation disruptive sleep, occasional dreams 
and almost daily thoughts of Vietnam.  The assessment was 
possible PTSD symptoms.  

The veteran provided information concerning his stressors in 
September 1992.  He related that when he landed in Long Binh, 
there was incoming fire and he was very scared.  He was then 
sent to Cam Ranh Bay and, about four months later, when 
coming back to the base, his truck was shot at.  He jumped 
and twisted his ankle.  He stated that he saw a dog tear up a 
Viet Cong.  The veteran noted another incident in which, 
after seeing a psychiatrist in service, he had some drinks 
with a sergeant and that he was told the next day that he had 
hit the sergeant.  He again described the incident that 
occurred at Ft. Hood when a soldier was burned.  

In a letter dated in November 1992, the RO requested that the 
veteran furnish more information concerning his claim for 
service connection for PTSD.  He was asked to provided a 
complete detailed description of the specific traumatic 
incidents that led to his claimed PTSD, including the dates 
and places the incidents occurred, the unit to which he was 
assigned and any reports from private physicians who had 
treated him for it since service.  

The veteran's response was received in November 1992.  He 
related that he had a very difficult time remembering 
specific dates and incidents that occurred, as he had tried 
to block them out of his mind.  The events he described were 
essentially the same as he reported in September 1992.  He 
noted that on one occasion, two Viet Cong were shot, and he 
also witnessed what a body looked like after being mauled by 
guard dogs.  

The veteran was afforded a psychiatric examination by the VA 
in November 1992.  The examiner noted that he thoroughly 
reviewed the claims folder.  The veteran stated that he was 
first assigned to Long Binh and then was at Cam Ranh Bay with 
the 606th Convalescent Depot.  He pulled guard duty on a 
monthly basis, operated forklifts, drove trucks and did 
general labor.  He saw a Vietnamese person killed by a 
military police guard dog.  He added that the person was 
literally ripped to bits.  The veteran indicated that he saw 
a psychiatrist in Vietnam, but the examiner commented that 
there was nothing in the medical record to support that.  The 
veteran again referred to the incident when he saw a man 
brutally killed by another man who poured gasoline over him 
and the soldier burned to death.  The examiner commented that 
the veteran's military occupational specialty was not a 
combat military occupational specialty, nor did he receive 
any particular decorations that would suggest that he was 
involved in significant action.  Following a mental status 
evaluation, the diagnoses were history of alcohol abuse and 
PTSD with significant anxiety.  The examiner stated that if 
verifiable, the veteran certainly had two stressors that met 
the criteria for PTSD.  

By letter dated in January 1993, the RO contacted the United 
States Army and Joint Services Environmental Support Group 
(ESG) in an attempt to verify the veteran's stressors.  The 
letter summarized the stressors the veteran reported.  

In March 1993, morning reports were received.  These revealed 
the veteran's assignments in Vietnam.

A response was received from the ESG in November 1993.  It 
was noted that a report verified a standoff attack that 
resulted in casualties against Bien Hoa on November 17, 1970.  
It was further noted that Army casualty files and the unit 
morning reports did not list the veteran as injured or 
wounded in Vietnam.  Finally, it was stated that in order to 
provide further research concerning specific combat incidents 
or casualties, the veteran had to provide the date of the 
incident to within seven days, the type and location of the 
attack, numbers and full names of casualties, unit 
designation to the company level and other units involved.  
The letter specifically noted that stressors such as the 
veteran shooting enemy soldiers or his seeing bodies torn 
apart by dogs are seldom found in combat records.  


The RO decisions of June 1993 and December 1993

By rating decision dated in June 1993, the RO denied the 
veteran's claim for service connection for PTSD.  It was 
concluded that a credible stressor was not demonstrated in 
the record.  It was noted in a rating action dated in 
December 1993 that service connection for PTSD continued to 
be denied in the absence of confirmation of a stressor.  

The additional evidence 

In a statement received in October 1997, the veteran's 
representative noted that the veteran had visited his office 
and provided information concerning the names of individuals 
who could corroborate the incidents that he considered to be 
stressors.  He noted that private M.G. witnessed his fight 
with a sergeant; and private M.S. witnessed the incident when 
a soldier was burned at Ft. Hood, Texas.  He also referred to 
an incident that occurred during basic training when he had a 
"butt can of water dumped" on him while he was sleeping. 
The veteran indicated that 2 drill sergeants (he furnished 
their last names only) could verify this incident.  

By letter dated in December 1997, the RO requested that the 
veteran provide more specific information concerning his 
stressors.  He was asked to provide the complete mailing 
addresses of the individuals who witnessed the incidents.  

In a letter dated in December 1997, the RO wrote the U.S. 
Armed Services Center for the Research of Unit Records 
(USASCRUR-the new name for ESG).  It noted that the veteran 
stated that he witnessed a man being torched and burned to 
death at Ft. Hood between January and June 1972.  The RO 
requested assistance in verifying this claimed stressor.

A response was received from USASCRUR in January 1998.  It 
was noted that the 602nd Maintenance company, the base 
historian at Ft. Hood, Texas, and the Safety Office at Fort 
Rucker, Alabama, were contacted regarding the torching 
incident to which the veteran referred.  Neither had records 
to verify this incident.  It was further noted that in order 
to conduct additional research, the veteran had to provide 
the individual's complete name, the most specific date 
possible and the individual's unit designation to the company 
level.  Finally, it was indicated that morning reports could 
be used to verify daily actions, such as wounded in action, 
killed in action, missing in action or transfers.  

The RO contacted the National Archives and Records 
Administration (NARA) for additional information concerning 
the incident in which the veteran claimed to have witnessed a 
man being burned to death.  In February 1998, NARA responded 
that no information concerning the death was located in the 
morning reports.  The RO was advised to contact the National 
Archivist at College Park, MD for additional information.  

In a letter dated in February 1998, the veteran related that 
he did not know the current addresses of the people he listed 
as witnesses to the incidents.  He added that he experienced 
incoming rounds once while he was at the 606th Convalescent 
Center, and that he did not witness any deaths or injuries.  
He stated that he did not kill any Viet Cong or witness any 
Viet Cong being killed, nor did he see any Viet Cong being 
mauled by a guard dog.  The veteran noted that he was a 
driver who took military policemen and the guard dogs to the 
posts and that he heard stories about various incidents.  He 
reported that his ankle injury occurred while he was 
stationed with the 32nd Medical Depot in Cam Ranh, 
approximately in April or May 1971.  He did not know whey he 
jumped off the truck.  He said that Private B.R. was present 
at the time of the injury.  Finally, the veteran maintained 
that he sought psychiatric treatment two or three times 
between September and November 1971 while stationed with the 
606th Convalescent Center.

By letter dated in July 1998, the RO advised the veteran that 
he needed to send medical evidence showing a current 
diagnosis of PTSD; evidence that he was a prisoner of war or 
had engaged in combat, and information concerning his 
stressors.  

In September 1998, the veteran furnished information about 
each of his claimed stressors.  The first incident occurred 
during basic training in May or June 1970 when a "butt" can 
of cold water was dumped on him in the middle of the night 
while he was sleeping.  He reported that he chased the guy 
who did it.  He stated that his drill instructor spoke with 
him all night and told him that this could be a very 
traumatic incident.  The veteran listed two drill sergeants 
who could verify this incident.  Another incident occurred in 
November 1970 while in Long Binh, Vietnam.  Immediately after 
his arrival in Vietnam, he was fired upon while departing the 
plane.  He was told to get down, and he hit the ground 
immediately and stayed there until told it was alright to 
move.  He was totally scared and panicked.  The veteran 
related that he was continually bothered that he was an only 
son and should not have been sent to Vietnam.  He was afraid 
of being killed the entire time he was in Vietnam and worried 
how that would have affected his parents.  

The veteran related another incident that occurred on April 
17, 1971 in Cam Ranh Bay, while he was with the 32nd Medical 
Depot.  One day, a group of soldiers was returning to the 
base when they were told to get off the truck right away.  
The veteran stated that he injured his ankle when he jumped 
out of the truck.  He added that the soldiers might have been 
told to get out of the truck because of incoming fire or some 
other danger.  He said the incident was witnessed by Private 
B.R.  In September or October 1971, while with the 606th 
Convalescent Center, the veteran related that one of his 
duties was to transport local Vietnamese workers to and from 
the base.  On one trip, he alleged there was sniper fire.  
The military policemen who escorted him captured two Viet 
Cong who had been shooting at him.  The veteran claimed this 
was very frightening and bothered him a lot.  

The veteran also reported that things were bothering him so 
much that he saw a psychiatrist with about thirty days 
remaining on his tour in Vietnam.  After talking to the 
doctor, his nerves were shot and he went back to his hutch 
and started drinking with a sergeant.  He was told the next 
day that he had been in a fight with the sergeant and knocked 
him out.  He stated that Private M.G. knew about the fight.  
Finally, the veteran described an incident that allegedly 
occurred at Fort Hood in April or May 1972.  He claimed that 
after going AWOL for three days because he could no longer 
take the stress, he spent thirty days in jail.  He was only 
allowed out of the cell for one hour each day, and this 
bothered him a lot.  It was after this that he decided to 
take an undesirable discharge.  While in his bunk one night, 
he maintained that a group of white soldiers poured gas or 
lighter fluid on a black soldier in his barracks and lit him 
on fire.  He ran out of the barracks and told his commanding 
officer that he had to get out because he was afraid they 
would come after him because of what he had seen.  He added 
that Private M.S. witnessed this.

Private medical records dated from 1997 to 1999 have been 
associated with the claims folder.  It was reported that from 
November 1997 to March 1998 the veteran was seen for anxiety.  
References were made to PTSD in April and July 1998.  It was 
noted in May 1999 that the veteran was going to be admitted 
for his psychiatric situation as he had taken 30-40 pills the 
previous night.  It was noted that he had possible post-
traumatic stress syndrome.  

Analysis 

The Board has reviewed the evidence submitted subsequent to 
the December 1993 rating decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted.  In this regard, the Board observes that 
the veteran has provided several additional statements 
concerning the stressors to which he was allegedly exposed 
during service.  While the substance of his stories has not 
changed significantly, it is pertinent to note that he 
furnished some details that render the statements new and 
material evidence.  In particular, the veteran listed the 
names of people who had witnessed the various incidents.  The 
Board acknowledges that the RO requested that the veteran 
provide current addresses for the witnesses.  While he failed 
to do so, he was never asked to indicate the units to which 
the witnesses had been assigned.  

The Board concludes that the names given by the veteran as 
witnesses to his stressful events is new and material 
evidence because it bears directly and substantially on the 
issue being considered, that is whether the veteran had an 
in-service stressor.  This evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that the 
additional evidence of record is new and material, and the 
claim of entitlement to service connection for PTSD is 
reopened.  The Board further finds that additional 
development is required prior to determining the substantive 
merits of the veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  As noted above, the RO has not asked the veteran to 
furnish information concerning the witnesses to his claimed 
stressors.  Such information is necessary for any additional 
search to confirm the veteran's allegations.  In addition, 
the Board notes that NARA advised the RO in February 1998 
that it should contact the National Archivist at College 
Park, MD for more information pertaining to the incident in 
which the veteran asserted that he was a witness to a man 
being burned.  However, there is no indication in the record 
that the RO pursued this matter.  The Board also points out 
that it was reported in May 1999 that the veteran was going 
to be hospitalized at Mercy Medical Center for psychiatric 
symptoms.  The RO has not attempted to obtain this hospital 
report.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since his discharge from service.  The RO 
should specifically request that the 
veteran furnish the pertinent information 
for the reported admission to Mercy 
Medical Center in 1999.  After securing 
the necessary release, the RO should 
obtain any records that have not already 
been associated with the claims folder.

2.  The RO should contact the National 
Archivist in College Park, MD, 
8601Adelphi Road, College Park, MD 20740-
6001 for information concerning the 
incident that purportedly occurred at Ft. 
Hood in April or May 1972 in which the 
veteran claimed to have witnessed a man 
being burned to death.  

3.  The RO should contact the veteran and 
request that he provide the names, ranks, 
unit of assignment and any other 
identifying information concerning the 
identified OTHER individuals involved in, 
or witness to, the claimed stressor 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

4.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to USASCRUR in an attempt to 
verify the claimed stressors.  The 
address is as follows:  USASCRUR 7798 
Cissna Road, Springfield, Virginia  
22150.

5.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

6.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

7.  If, and only if, the veteran 
furnishes the requested information, and 
the RO determines that an in-service 
stressor exists, the veteran should then 
be afforded a VA psychiatric examination 
to determine whether the veteran suffers 
from any psychiatric disorder and, if so, 
its nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded to have 
existed in service by the adjudicators 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to the event.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a Global Assessment of 
Functioning score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9. Thereafter, the RO should adjudicate 
the service connection claim de novo.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
considered .  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

